DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Acknowledgment is made of Applicant’s submission of the amendment with arguments/remarks filed on August 3, 2022. Claims 2, 11, 17, and 19-25 have been canceled; claims 29 and 30 are new. 
Upon entry of the amendments, claims 1, 3-10, 12-16, 18, and 26-30 are currently pending. This communication is considered fully responsive and sets forth below.
3.	Claims Objections: in the Response, filed August 3, 2022, Applicants amended claims for the purpose of correcting the informalities. Therefore, the previous objections to the claims are withdrawn.
4.	Claim 112(b) Rejection: Applicants amended the claim limitations that obviate the basis of the previous rejection. Therefore, the previous rejection under 35 U.S.C. 112(b) is withdrawn.
5.	Claims Art Rejections: Applicants’ amendments with arguments filed August 3, 2022 have been fully considered and they are persuasive. See the following for examiner’s statement of allowance.

Examiner’s Amendment
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with THOMAS A. MILLER on August 22, 2022.
Claim 26 is amended as follows:
26. (Currently Amended) A network-side device, comprising a processor, a memory, and a program stored in the memory and executable on the processor, wherein the processor is configured to execute the program to implement operations of steps in the method according to [[according to ]]claim 1.
Allowable Subject Matter
7.	Claims 1, 3-10, 12-16, 18, and 26-30 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Akoum et al. (US 2019/0058629) and Nogami et al. (US 2019/0082448) are generally directed to various aspects of the method for configuring the channel state information reference signal (CSI-RS) to identify new beams, wherein if CSI-RS based monitoring fails to identify new beams, and no other reference signals (RS) are used for beam management, the user equipment cannot identify a new beam, however, instead of using a random access channel (RACH) procedure for beam recovery request transmission, a modified contention-based RACH procedure can save overhead and reduce latency associated with procedure; the mechanism of the user equipment (UE), wherein the UE comprises a higher layer processor configured to acquire a dedicated radio resource control (RRC) configuration for a downlink slot aggregation, physical downlink control channel (PDCCH) receiving circuitry configured to monitor a PDCCH carrying a downlink control information (DCI) format for scheduling a physical downlink shared channel (PDSCH), and PDSCH receiving circuitry configured to receive the PDSCH, when the PDCCH is with a first radio network temporary identifier (RNTI), the downlink slot aggregation applies to the PDSCH, and when the PDCCH is with a second RNTI, the downlink slot aggregation does not apply to the PDSCH. 
However, in consideration of the amendment with arguments/remarks filed on August 3, 2022, the examiner amendment presented above, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“6transmitting, to the terminal, the first PDCCH in a slot or a time-frequency resource where a fallback PDCCH subsequent to the first PDCCH is located, when determining that the terminal does not successfully receive the DCI in the first PDCCH,” and “wherein the method further comprises: configuring a slot set or the time-frequency resource where the fallback PDCCH is located by a DCI, or a radio resource control (RRC) signaling, or a media access control control element (MAC CE),” as specified in claim 1. 
“in a case that the DCI in the first PDCCH is not successfully received, monitoring the first PDCCH in a slot or a time-frequency resource where a fallback PDCCIH is located, wherein the slot or the time-frequency resource is configured by a network-side device,” and “wherein the method further comprises: receiving a slot set or the time-frequency resource where the fullback PDCCH is located, wherein the slot set or the time-frequency resource is configured by the network-side device,” as specified in claim 10. 
Similar limitations are included in claim 27.
Dependent claims 3-9, 12-16, 18, 26, and 28-30 are also allowable for incorporating the features recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/WEI ZHAO/
Primary Examiner
Art Unit 2473